DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuki (US 10,185,495).
Consider claim 1, Katsuki discloses a method comprising: identifying data duplicated within a plurality of storage systems, wherein each storage system of the plurality of storage systems stores objects that correspond to the data at shared object storage resources; and responsive to identifying the data duplicated within the plurality of storage systems, deleting one or more objects within the shared object storage resources that correspond to the data (abstract, Fig. 6, Col. 5 lines 20-26, Col. 6 lines 15-51, Col. 10 lines 5-11 and 26-65, the system of Katsuki discloses both multiple file block based storage devices and multiple object based storage devices that utilize deduplication, but also each object store can store a copy of data in case of trouble. The specification in [0090] states that an object can be a file or directory for example, therefore the examiner considers both the file blocks in block storage and objects in object store to be considered the claimed objects and Katsuki teaches that objects can be deleted in the deduplication process.)
Consider claim 4, Katsuki discloses the method of claim 1, further comprising deleting, from at least one of the storage systems that utilize the shared object storage resources, the data (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, deduplicated data is deleted.).
Consider claim 5, Katsuki discloses the method of claim 4, further comprising: receiving, by a particular storage system that utilize the shared object storage resources, a request to read the data; and servicing the read by retrieving the data from the shared object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, data is both read from and written to the various storage resources, based on requests.).
Consider claim 6, Katsuki discloses the method of claim 4, further comprising maintaining a metadata reference to the data (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65).
Consider claim 7, Katsuki discloses the method of claim 6, wherein the metadata reference comprises a reference to one or more objects stored in the shared object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16).
Consider claim 8, Katsuki discloses the method of claim 1, wherein the plurality of storage systems comprise a plurality of virtual storage systems executed in one or more cloud-computing environments (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16).
Consider claim 9, Katsuki discloses the method of claim 1, wherein the shared object storage resources include one or more on-premises storage systems (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16).
Consider claim 10, Katsuki discloses the method of claim 1, wherein the shared object storage resources include cloud-based object storage resources (abstract, Fig. 6, Col. 5 lines 24-26, Col. 6 lines 15-51, Col. 10 lines 42-65, Col. 12 lines 7-16)
Consider claim 11, Katsuki discloses a system for data deduplication across storage systems, comprising: a plurality of storage systems that utilize shared object storage resources that include cloud-based object storage resources, the system configured to perform the steps of: identifying data duplicated within the plurality of storage systems, wherein each storage system of the plurality of storage systems stores objects that correspond to the data at the shared object storage resources; and responsive to identifying the data duplicated within the plurality of storage systems, referencing one or more objects within 3P3706US02the shared object storage resources that correspond to the data without writing multiple copies of the data to the shared object storage (abstract, Fig. 6, Col. 5 lines 20-26, Col. 6 lines 15-51, Col. 10 lines 5-11 and 26-65, the system of Katsuki discloses both multiple file block based storage devices and multiple object based storage devices that utilize deduplication, but also each object store can store a copy of data in case of trouble. The specification in [0090] states that an object can be a file or directly for example, therefore the examiner considers both the files blocks in block storage and objects in object store to be considered the claimed objects and Katsuki teaches that “objects” can be deleted in the deduplication process. Data is referenced using addresses and hashes for example.).
Claims 14 and 15 are the system claims of method claims 4 and 5 above and are rejected in the same manner.
Claims 16, 19 and 20 are the system claims of method claims 1, 4 and 5 above and are rejected in the same manner.
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. The arguments pertain to the new claim limitations, which have been addressed in the appropriate claim rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136